Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      14-MAY-2019
                                                      02:58 PM




                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


            NATHAN PACO, Petitioner/Plaintiff-Appellant,

                                vs.

  MARY K. MYERS, dba MARY K. MYERS, Ph.D., dba MARY MYERS, Ph.D.,
    INC., aka MARY MYERS, TRUST, Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 16-1-0842)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)
           Petitioner/Plaintiff-Appellant Nathan Paco’s
 Application for Writ of Certiorari, filed on March 19, 2019, is
 hereby rejected.
           DATED: Honolulu, Hawaii, May 14, 2019.
                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson